—In an action, inter alia, for a judgment declaring the rights of the parties to certain real property, the plaintiffs appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Orange County (Slobod; J.), dated January 8, 1999, which, inter alia, denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
There are issues of fact as to the viability of the plaintiffs’ title to the property and as to whether the plaintiffs’ predecessors in interest had reserved an easement across the private road in question. Accordingly, the plaintiffs’ motion for summary judgment was properly denied (see, CPLR 3212 [b]).
The plaintiffs’ remaining contentions are without merit. Thompson, J. P., Friedmann, Florio and Smith, JJ., concur.